DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Moriah Hargrove Anders on 2/22/2021.
The application has been amended as follows: 

1.	(currently amended) An electronic display, comprising:
an active area comprising a row of pixels, wherein the row of pixels comprises a first sub-pixel and a second sub-pixel, and wherein the first sub-pixel is configured to emit light in response to first image data; and
a controller configured to transmit the first image data to the first sub-pixel at a first time and configured to transmit second image data to the second sub-pixel at a second time;
wherein the first sub-pixel comprises:
	a first current source configured to generate a first current;
[[an]] a first organic light-emitting diode configured to emit the light in response to the first current;
a first memory configured to digitally store the first image data received from the controller; and
first driver circuitry configured to receive a first control signal generated based at least in part on the first image data stored in the first memory, wherein the first driver circuitry is configured cause the first organic light-emitting diode to emit the light at least in part by transmitting the first current to the first organic light-emitting diode in response to the first control signal. 

2.	(currently amended) The electronic display of claim 1, wherein the controller is configured to transmit the first image data via a data line of the active area to the first memory of the first sub-pixel.

3.	(currently amended) The electronic display of claim 1, wherein the controller is configured to transmit the first image data via a data line of the active area to multiplexing circuitry, and wherein the controller is configured to control the multiplexing circuitry to arbitrate transmission of the first image data into the first memory of the first sub-pixel.

4.	(currently amended) The electronic display of claim 3, wherein the controller is configured to program the first memory associated with a first color channel of the first image data at a first time via enabling a first multiplexing control signal to cause the first memory of the first sub-pixel to be programmed, and wherein the controller is configured to program the first memory associated with a second color channel of the second image data at a second time via enabling a second multiplexing control signal to cause a second memory of the second sub-pixel to be programmed.

5.	(currently amended) The electronic display of claim 1, wherein the controller is configured to program the first memory of the first sub-pixel with the first image data, wherein the first image data is associated with a first color channel and is programmed at a first time, wherein the controller is configured to program the first memory of the first sub-pixel with the second image data, and wherein the second image data is associated with a second color channel and is programmed at a second time. 

6.	(currently amended) The electronic display of claim 1, wherein the first memory of the first sub-pixel is configured to operate as an in-display frame buffer for the first sub-pixel in the electronic display. 

7.	(currently amended) The electronic display of claim 1, wherein the first memory of the first sub-pixel is configured to receive a counter signal and the first image data, wherein the first memory of the first sub-pixel is configured to operate a switch by transmitting the first control signal, wherein the first control signal is generated based at least in part on the counter signal and the first image data, and wherein the first control signal causes the first organic light-emitting diode to emit the light according to a binary pulse width modulation emission scheme. 

8.	(currently amended) The electronic display of claim 1, wherein the first memory of the first sub-pixel comprises a comparator configured to receive a signal indicative of a number and the first image data, and wherein the comparator is configured to generate the first control signal based at least in part on the first image data and the signal indicative of the number to cause the first organic light-emitting diode to emit the light according to a single pulse width modulation emission scheme. 

9.	(currently amended) The electronic display of claim 1, wherein the first memory comprises an adder configured to sum the first image data to a defined value of an accumulator during a summation process, and wherein a carry bit from the summation process is configured to generate the first control signal used to operate a switch to cause the first organic light-emitting diode to emit the light according to a pulse density modulation emission scheme. 

10.	(withdrawn – currently amended) The electronic display of claim 1, comprisingthe first memory at a time different from a second memory of the second sub-pixel.

first memory comprises a register, and wherein each sub-pixel of the row of pixels is configured to [[:]] receive a signal indicative of a count of a counter and the first image data, wherein the register outputs the first control signal in response to the signal indicative of the count of the counter and the first image data, and wherein the first control signal causes the first organic light-emitting diode to emit light according to a binary pulse width modulation emission scheme.

12.	(withdrawn – currently amended) The electronic display of claim 1, wherein each sub-pixel of the row of pixels comprises a respective comparator

13.	(withdrawn – currently amended) The electronic display of claim 1, comprising an adder configured to sum the first image data to a defined value of an accumulator configured to couple to the adder during a summation process, wherein the first control signal comprises a carry bit from the summation process and causes the first organic light-emitting diode to emit light according to a pulse density modulation emission scheme.

14.	(withdrawn – currently amended) The electronic display of claim 1, wherein the first memory is configured to act as a frame buffer to store the first image data for a time period before permitting the first image data to be used to cause light to be emitted from the first organic light-emitting diode. 

15.	(withdrawn – currently amended) The electronic display of claim 1, wherein the first sub-pixel corresponds to a first color channel, wherein the first image data comprises image data of the first color channel for the first sub-pixel, wherein the 
a second memory configured to store a second image data comprising image data of the second color channel for the second sub-pixel; and
second driver circuitry configured to receive a second control signal generated based at least in part on the second image data stored in the second memory, wherein the second driver circuitry is configured to cause a second organic light-emitting diode to emit the light at least in part by transmitting a second current from a second current source in response to the second control signal; and
wherein the controller is configured to transmit the first image data to the first memory at a different time than used to transmit the second image data to the second memory.

16.	(withdrawn) The electronic display of claim 15, wherein the first sub-pixel is configured to be programmed with the first image data at a first time, wherein the second sub-pixel is configured to be programmed with the second image data at a second time, and wherein the first time occurs earlier than the second time. 

17.	(withdrawn – currently amended) The electronic display of claim 16, wherein the first image data is configured to be transmitted to the first sub-pixel through multiplexing circuitry operating in response to a first multiplexing control signal transmitted at the first time, and wherein the first image data is configured to stop transmission to the first sub-pixel in response to the multiplexing circuitry receiving a second multiplexing control signal transmitted at the second time. 

18.	(withdrawn – currently amended) The electronic display of claim 15, wherein the first memory is configured to operate with smart buffer memory as a frame buffer for the first sub-pixel. 

second driver circuitry comprises a comparator [[is]] configured to compare signals indicative of a count and the [[first]] second image data to generate the second control signal

20.	(withdrawn – currently amended) The electronic display of claim 15, wherein the second driver circuitry comprises a comparator configured to receive the [[first]] second image data from the second memory and an output from a counter, wherein the output from the counter is configured to correspond to a time difference representative of increments of a gray level associated with the first color channel, and wherein the second control signal comprises an output from the comparator. 


Election/Restrictions
Claim 1 is allowable. The restriction requirement of elect among Group 1, Group 2, Group 3 , as set forth in the Office action mailed on 3/6/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/6/2020 is withdrawn.  Claims 10 - 20, directed to Groups 2, 3 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are as they stand as presented in the Office action mailed 10/8/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646.  The examiner can normally be reached on Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN-NAN LIN/           Primary Examiner, Art Unit 2693